This is an appeal from an order allowing certain fees and expenses in a corporate receivership. The receiver appeals on the ground that the court improperly disallowed certain of his accounts; and the corporation appeals, claiming that the court should have disallowed the account in its entirety.
It appears that at the time of the appointment of Edwin J. Kunze as receiver of Kunze Realty Company, he agreed to serve without remuneration. The court, however, was of the opinion that the understanding was that Mr. Kunze was to perform ordinary duties of a receiver without remuneration, but that for extraordinary services he should be allowed the fair value thereof. Certain items of claimed expenditures by the receiver were disallowed by the court, on the ground that they were not sufficiently proved to have been made by the receiver; and it was intimated that the alleged creditors to whom such payments were made are nonexistent. However, the court did not permit his suspicions to affect the whole of the account and allowed all items which were fairly proved. In addition, *Page 124 
there were allowed various items for extraordinary services which were proved to the satisfaction of the court to be properly chargeable to the receivership; but the court disallowed numerous other items on the ground that the charges for such services were highly exorbitant. Claim was made for $475 for legal services. It appears, however, that the receiver had not secured the authority of the court to engage legal counsel and had not proved the value of such services. With regard to this charge, however, the court made an allowance of $200, in view of the fact that the receiver's attorney had contributed valuable time and service in the closing of the estate and that the court had personal knowledge of the character and value of such services.
It would be of no avail to discuss the multitude of items in controversy. The question of whether such charges were proper and reasonable was within the discretion of the court passing upon the receiver's account. Whether the accounts for expenditures are padded, or truthful, is for the determination of the court. Like all questions of costs in courts of equity, allowances of this kind are largely discretionary, and the action of the court below is treated as presumptively correct, since it has far better means of knowing what is just and reasonable than an appellate court can have. 23 Rawle C. L. p. 138. We find no evidence to justify substituting our judgment on the controverted issues for that of the trial court.
Order affirmed, with costs to appellees.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 125